DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/27/2021. These drawings are accepted.
Response to Arguments
Applicant’s response filed 12/27/2021 have been fully considered and are persuasive. Applicant’s arguments and amendments to the specification and drawings have overcome every objection and applicant’s arguments and amendments to the claims have overcome every objection and 35USC 112, 102 and 103 rejections previously set forth in the office action mailed 08/27/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with Applicant’s representative, Mr. Donald Verplancken, on 03/24/2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1, lin. 6-7, “the distal end or the steerable segment” has been changed to --the distal end [[or]] of the at least one steerable segment --; line 8-9, 12, and 13, “the steerable segment” has been changed to --the at least one steerable segment--; lin. 27, “a portion of, the at least one flexible tubular member” has been changed to --a portion of[[,]] the 
Claim 3: lin. 1-2, “the at least one flexible tubular member” has been changed to -- the 
Claim 4: lin. 2-3, “the portions of the endoscope and the at least one flexible tubular member” has been changed to -- at least a portion of the endoscope and the 
Claim 8, lin. 2-3, “the steerable member” has been changed to --the at least one steerable segment --;
Claim 10, lin. 2-3, “the steerable member” has been changed to --the at least one steerable segment --;
Claim 11, lin. 3, “a portion of, the at least one bendable endoscope” has been changed to -- a portion of[[,]] the of the third flexible sheath connected to the distal coupler--.
Claims 12-33. Cancelled.
Reason for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 1-11 the prior arts fail to disclose, teach, or suggest endoluminal surgical apparatus claimed including the combination of a bendable endoscope, a robotic surgical arm, an end-effector, at least one steerable segment having a first portion, a flexible tubular member, an instrument connector, a plurality of wires, a sheath, a robotic surgical arm positioner comprises a base, a moveable housing, a positioner member, a first linear actuator, a rotational actuator, a distal coupler, a first flexible sheath and wherein the positioning member received in the moveable housing and moveable with respect to the moveable housing and extendable inwardly and outwardly thereof, the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Lee, et al. US20040193146, Fig.2-4, discloses a robotic system having a bendable endoscope a robotic surgical arm, an end-effector, a flexible tubular member, a plurality of wires. However Lee does not disclose a robotic arm positioner having a base, a movable housing, a distal coupler, a first flexible sheath, and a positioning member as claimed.
-	Dejima et al., US20110301416, Fig. 22-36, discloses a treatment endoscope having a bendable endoscope a robotic surgical arm, an end-effector, a flexible tubular member, a plurality of wires. However Dejima does not disclose a robotic arm positioner having a base, a movable housing, a distal coupler, a first flexible sheath, and a positioning member as claimed.
-	Prisco et al., US20110071543A1, Fig. 4A-6, discloses a treatment endoscope having a bendable endoscope a robotic surgical arm, an end-effector, a flexible tubular member, a plurality of wires. However Prisco does not disclose a robotic arm positioner having a base, a movable housing, a distal coupler, a first flexible sheath, and a positioning member as claimed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771